DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Sappey US Pub No. 2006/0133714.

With respects to claim 14, Sappey teaches a catch head comprising:
a receiving optic (fig 1, 24) configured to focus a wavelength combined beam that includes a
first beam having a first wavelength and a second beam having a second wavelength (0034, lines 8-10);
a beam separator (fig 1, 28) configured to separate the wavelength combined beam into the
first beam and the second beam (0034, lines 11-13) ; and
a photodetector (fig 1, 32) configured to detect an optical power of light “generate an electrical signal” in the first and second wavelengths (pg. 5, 0034, lines 3-5).

Claim(s) 14 & 15 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Hillman WO 2012/083206.

With respect to claim 14, Hillman teaches a catch head comprising:
a receiving optic (fig 1b,116) configured to focus a wavelength combined beam that includes a first beam having a first wavelength and a second beam having a second wavelength;
a beam separator (fig 1b, 114) configured to separate the wavelength combined beam into the

a photodetector (fig 1b, 118 A-C) (fig 1b, 124) configured to detect an optical power “transduced electrical signals” of light in the first and second wavelengths (pg. 11, lines 1-3).

With respect to claim 15 according to claim 14, Hillman teaches the catch head wherein the beam separator being a dichroic beam separator including:
a first dichroic element (fig1b, 120) configured to reflect the first wavelength “blue light”, transmit the
second wavelength “green”, and transmit a third wavelength “red” that differs from each of the first wavelength and the second wavelength (pg. 8, lines 22-25).

Claim(s) 14 & 18 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Mikuriya et al. US. 2006/0033988.

With respect to claim 14, Mikuriya teaches a catch head comprising:
a receiving optic (fig 3, 4) configured to focus a wavelength combined beam that includes a first beam having a first wavelength and a second beam having a second wavelength;
a beam separator (fig 3, 22a) configured to separate the wavelength combined beam into the first beam and the second beam (0032); and
a photodetector (fig 3, 8a-c) configured to detect an optical power “converts the image into an electric signal” of light in the first and second wavelengths (0025).

With respect to claim 18 according to claim 14, Mikuriya teaches the first beam and the second beam being time division multiplexed beams “a time division manner” (0043).

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barton US Pub No. 20040061056 & G. Durry, “Near infrared diode laser spectroscopy of C2H2, H2O, CO2 and their isotopologues and the application to TDLAS, a tunable diode laser spectrometer for the martian PHOBOS-GRUNT space mission”, 2 March 2010.
	


Allowable Subject Matter
Claims 1-13 are allowed.  Claims 16 & 17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a first optical fiber having a proximal end and a distal end, the first optical fiber optically coupled to the first tunable diode laser at the proximal end, the first optical fiber not supporting a fundamental mode at the second wavelength; a second optical fiber having a proximal end and a distal end, the second optical fiber optically coupled to the second tunable diode laser at the proximal end, the second optical fiber not supporting a fundamental mode at the first wavelength”, in combination with the rest of the limitations of claim 1.

As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first, second, and third wavelengths being 760 nm, 1350 nm, and 2230 nm, respectively”, in combination with the rest of the limitations of claim 16.

As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious “ a first single-mode optical fiber that supports a first fundamental mode at the first wavelength and not supporting a second fundamental mode at the second wavelength, a distal end of the first single-mode optical fiber being stripped of its coating; a second single-mode optical fiber that supports the second fundamental mode at the second wavelength and not supporting the first fundamental mode at the first wavelength,”, in combination with the rest of the limitations of claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877